         Case 1:20-cv-08281-JGK Document 15 Filed 01/07/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
───────────────────────────────────
SECURITIES AND EXCHANGE COMMISSION,
                                                 20-cv-8281 (JGK)
           - against -
                                                 ORDER
JOHN D. MCAFEE & JIMMY GALE WATSON,
JR.,

                    Defendants.
───────────────────────────────────
JOHN G. KOELTL, District Judge:

     The Court has reviewed the submissions by the SEC and the

defendant, Jimmy Gail Watson, Jr. (“Defendant Watson”).            The Court

appreciates Defendant Watson’s medical conditions; however, those

conditions do not preclude the SEC from accomplishing service of

the summons and complaint on Defendant Watson.           Defendant Watson’s

medical conditions may be relevant over the course of the case,

but the Court cannot rely on those conditions to prevent service

of the summons and complaint on Defendant Watson.

     Therefore, the SEC’s application for an extension of time to

service the summons and complaint on Defendant Watson for good

cause shown is granted.      The time to serve the summons and

complaint on Defendant Watson is extended to April 5, 2021.



SO ORDERED.

Dated:     New York, New York
           January 7, 2021

                                         ______/s/ John G. Koeltl_____
                                                John G. Koeltl
                                         United States District Judge
